Exhibit 24 POWER OF ATTORNEY I, the undersigned Director and/or Officer of ArvinMeritor, Inc., an Indiana corporation (the “Company”), hereby constitute VERNON G. BAKER, II, and BARBARA NOVAK, and each of them singly, my true and lawful attorneys with full power to them and each of them to sign for me, and in my name and in the capacity or capacities indicated below, the Annual Report on Form 10-K for the fiscal year ended September 30, 2010, and any amendments and supplements thereto, to be filed by the Company with the Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934. Signature Title Date /s/ Charles G. McClure Chairman of the Board, Chief Executive Officer and President (principal executive officer) and Director November 4, 2010 Charles G. McClure, Jr. /s/ Joseph B. Anderson Director November 4, 2010 Joseph B. Anderson, Jr. /s/ Rhonda L. Brooks Director November 4, 2010 Rhonda L. Brooks /s/ David W. Devonshire Director November 4, 2010 David W. Devonshire /s/ Ivor J. Evans Director November 4, 2010 Ivor J. Evans /s/ Victoria B. Jackson Director November 4, 2010 Victoria B. Jackson /s/ James E. Marley Director November 4, 2010 James E. Marley /s/ William R. Newlin Director November 4, 2010 William R. Newlin /s/ Steven G. Rothmeier Director November 4, 2010 Steven G. Rothmeier /s/ Jeffrey A. Craig Senior Vice President and Chief Financial Officer (principal financial officer) November 4, 2010 Jeffrey A. Craig /s/ Daniel R. Hopgood Controller (principal accounting officer) November 4, 2010 Daniel R. Hopgood
